DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2, 4, 9, 11, 16, 18 are objected to because of the following informalities:  “the group consisting of” appears to be misspelling of “a group consisting of” to avoid lack of antecedent basis issues.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 18 recite the limitation "the revised request" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagoshima (US 2018/0275951).
Regarding claim 1, Kagoshima does teach a method for voice assistant responses (Title, Abstract), the method comprising: 
configuring a behavioral rule (¶ 0039 last sentence: “adjusts” (configuring)“the threshold” (a “volume threshold” (a behavioral rule)) “so as to be the value specified by the user through an instruction input device 104”);
receiving a verbal request from a user and comparing the received verbal request to the behavioral rule (¶ 0033 lines 4+: “When a recognition instruction input is performed” (a verbal request is received) “The second threshold” (the behavioral rule) “is compared” (is compared) “with the input audio signal” (against it));
determining that the received verbal request does not comply with the behavioral rule (¶ 0034 lines 1-3: “When the volume level of the input audio signal is not 
providing a response to the user based on determining that the received verbal request does not comply with the behavioral rule (¶ 0035 lines 10-11: “an instruction” (a response by the system to the user) “for re-inputting speech is issued” (based on the fact that as an initial matter as shown in Fig. 5 also “Volume>threshold t2” (the behavioral rule) was “No” (did not comply) is step “S29”).

Regarding claim 2, Kagoshima does teach the method of claim 1, wherein the behavioral rule is selected from the group consisting of a tone rule, a volume rule, a keyword rule, a language rule, and an etiquette rule (“FIG. 5” “Volume>threshold t2” (the behavioral rule is a “Volume” (volume) rule)).

Regarding claim 3, Kagoshima does teach the method of claim 1, wherein the response provided to the user is one of a visual response and an audible response (claim 9: “a first user interface which outputs content for prompting a user to speak” (i.e., the ¶ 0035 lines 10-11 “instruction for re-inputting speech” is a “prompt” via the “user interface”, where the said “interface” is a display or visual, because according to claim 10: “user interface which presents a result of recognition of the plurality of sounds” and “recognition” “result” is “text” (¶ 0003)).

Regarding claim 4, Kagoshima does teach the method of claim 1, wherein the response provided to the user is selected from the group consisting of a question, a prompt for the revised request from the user, and a gamified response (claim 9: “a first user interface which outputs content for prompting a user to speak” (i.e., the ¶ 0035 lines 10-11 “instruction for re-inputting speech” is a “prompt” (a prompt for revised request from the user))).

Regarding claim 8, Kagoshima does teach a computer system for voice assistant responses (Title, Abstract), 
comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (¶ 0053: “A program executed in each speech recognition device of the first to fifth embodiments may cause a computer to function as each element of the signal processing device. The computer is capable of executing the program when the CPU 301 reads the program from a computer-readable recording medium onto the main storage device”), 
wherein the computer system is capable of performing a method comprising:


configuring a behavioral rule (¶ 0039 last sentence: “adjusts” (configuring)“the threshold” (a “volume threshold” (a behavioral rule)) “so as to be the value specified by the user through an instruction input device 104”);
receiving a verbal request from a user and comparing the received verbal request to the behavioral rule (¶ 0033 lines 4+: “When a recognition instruction input is performed” (a verbal request is received) “The second threshold” (the behavioral rule) “is compared” (is compared) “with the input audio signal” (against it));
determining that the received verbal request does not comply with the behavioral rule (¶ 0034 lines 1-3: “When the volume level of the input audio signal is not greater than the second threshold” (it is determined that the input verbal request does not comply with the behavioral rule)); and
providing a response to the user based on determining that the received verbal request does not comply with the behavioral rule (¶ 0035 lines 10-11: “an instruction” (a response by the system to the user) “for re-inputting speech is issued” (based on the fact that as an initial matter as shown in Fig. 5 also “Volume>threshold t2” (the behavioral rule) was “No” (did not comply) is step “S29”).



Regarding claim 10, Kagoshima does teach the computer system of claim 8, wherein the response provided to the user is one of a visual response and an audible response (claim 9: “a first user interface which outputs content for prompting a user to speak” (i.e., the ¶ 0035 lines 10-11 “instruction for re-inputting speech” is a “prompt” via the “user interface”, where the said “interface” is a display or visual, because according to claim 10: “user interface which presents a result of recognition of the plurality of sounds” and “recognition” “result” is “text” (¶ 0003)).

Regarding claim 11, Kagoshima does teach the computer system of claim 8, wherein the response provided to the user is selected from the group consisting of a question, a prompt for the revised request from the user, and a gamified response (claim 9: “a first user interface which outputs content for prompting a user to speak” (i.e., the ¶ 0035 lines 10-11 “instruction for re-inputting speech” is a “prompt” (a prompt for revised request from the user))).


comprising:
one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor  (¶ 0053: “A program executed in each speech recognition device of the first to fifth embodiments may cause a computer to function as each element of the signal processing device. The computer is capable of executing the program when the CPU 301 reads the program from a computer-readable recording medium onto the main storage device”), 
to cause the processor to perform a method comprising:
configuring a behavioral rule (¶ 0039 last sentence: “adjusts” (configuring)“the threshold” (a “volume threshold” (a behavioral rule)) “so as to be the value specified by the user through an instruction input device 104”);
receiving a verbal request from a user and comparing the received verbal request to the behavioral rule (¶ 0033 lines 4+: “When a recognition instruction input is performed” (a verbal request is received) “The second threshold” (the behavioral rule) “is compared” (is compared) “with the input audio signal” (against it));
determining that the received verbal request does not comply with the behavioral rule (¶ 0034 lines 1-3: “When the volume level of the input audio signal is not 
providing a response to the user based on determining that the received verbal request does not comply with the behavioral rule (¶ 0035 lines 10-11: “an instruction” (a response by the system to the user) “for re-inputting speech is issued” (based on the fact that as an initial matter as shown in Fig. 5 also “Volume>threshold t2” (the behavioral rule) was “No” (did not comply) is step “S29”).

Regarding claim 16, Kagoshima does teach the computer program product of claim 15, wherein the behavioral rule is selected from the group consisting of a tone rule, a volume rule, a keyword rule, a language rule, and an etiquette rule (“FIG. 5” “Volume>threshold t2” (the behavioral rule is a “Volume” (volume) rule)).

Regarding claim 17, Kagoshima does teach the computer program product of claim 15, wherein the response provided to the user is one of a visual response and an audible response (claim 9: “a first user interface which outputs content for prompting a user to speak” (i.e., the ¶ 0035 lines 10-11 “instruction for re-inputting speech” is a “prompt” via the “user interface”, where the said “interface” is a display or visual, because according to claim 10: “user interface which presents a result of recognition of the plurality of sounds” and “recognition” “result” is “text” (¶ 0003)).

Regarding claim 18, Kagoshima does teach the computer program product of claim 15, wherein the response provided to the user is selected from the group consisting of a question, a prompt for the revised request from the user, and a gamified response (claim 9: “a first user interface which outputs content for prompting a user to speak” (i.e., the ¶ 0035 lines 10-11 “instruction for re-inputting speech” is a “prompt” (a prompt for revised request from the user))).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagoshima, and further in view of Dory et al. (US 2019/0155566).
Regarding claim 5, Kagoshima does teach the method of claim 1, wherein configuring the behavioral rule further comprises:
receiving a 
Kagoshima does not specifically disclose receiving a set of preferences within a mobile or web application, based on a verbal command or question.
Dory et al. do teach receiving a set of preferences within a mobile or web application, based on a verbal command or question (¶ 0012 last sentence: “the audio preference rule” (set of preferences received) “may include audio volume, audio frequency, and/or other audio attributes as a factor”; ¶ 0001: “smartphones, tablets, and personal computers, to access voice-accessible virtual assistant functions” (can use a “smartphone” (mobile device) to make “voice” (verbal) requests)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of “audio preference rules” of Dory et al. into the single preference rule of Kagoshima would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Kagoshima to “prioritize a first communication device over a second communication device” as disclosed in Dory et al. ¶ 0024 sentence 2.


analyzing the received verbal request using one or more connected application programming interfaces (APIs); and
detecting a keyword defined within the behavioral rule.
Dory et al. do teach:
analyzing the received verbal request using one or more connected application programming interfaces (APIs); and detecting a keyword defined within the behavioral rule (¶ 0010 last sentence: “The computing device” (an application programming interface) “is to analyze” (analyzes) “the obtained volume level information” (a verbal request) “to determine that the volume level information is indicative of a spoken trigger phrase” (to detect whether or not a “trigger phrase” (keyword) is defined within a “volume level information” (a behavioral rule), since outside that “volume level information” it is not detected).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “volume level information” procedures of Dory et al. into the “volume” “threshold” “adjust[ment]” procedures of Kagoshima would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable 

Regarding claim 7, Kagoshima does not specifically disclose the method of claim 1, further comprising: 
accessing an observed behavior corpus; and
creating a new behavioral rule based on sensor data and interaction history within the observed behavior corpus.
Dory et al. do teach:
accessing an observed behavior corpus (¶ 0023 sentence 2: “trigger phrase identification engine 104 may obtain the audio volume signature for the trigger phrase from a memory” “e.g. accessing a stored database” (accessing a behavior corpus)); 
and
creating a new behavioral rule based on sensor data and interaction history within the observed behavior corpus (¶ 0023 sentence 1: “trigger phrase identification engine 104 may obtain the audio volume signature for the trigger phase as the result of a training operation” (based on history) “conducted” “that causes a storage” (creating in the corpus) “of the audio volume signature” (a new behavioral rule),  and this is done by according to ¶ 0013: “ the computing device” (via its “microphone” (Abstract)) “is to 
For obviousness to combine Kagoshima and Dory et al. see claim 6.

Regarding claim 12, Kagoshima does teach the computer system of claim 8, wherein configuring the behavioral rule further comprises:
receiving a 
Kagoshima does not specifically disclose receiving a set of preferences within a mobile or web application, based on a verbal command or question.
Dory et al. do teach receiving a set of preferences within a mobile or web application, based on a verbal command or question (¶ 0012 last sentence: “the audio preference rule” (set of preferences received) “may include audio volume, audio frequency, and/or other audio attributes as a factor”; ¶ 0001: “smartphones, tablets, 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of “audio preference rules” of Dory et al. into the single preference rule of Kagoshima would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Kagoshima to “prioritize a first communication device over a second communication device” as disclosed in Dory et al. ¶ 0024 sentence 2.

Regarding claim 13, Kagoshima does not specifically disclose the computer system of claim 8, wherein determining that the received verbal request does not comply with the behavioral rule further comprises:
analyzing the received verbal request using one or more connected application programming interfaces (APIs); and
detecting a keyword defined within the behavioral rule.
Dory et al. do teach:
analyzing the received verbal request using one or more connected application programming interfaces (APIs); and detecting a keyword defined within the behavioral rule (¶ 0010 last sentence: “The computing device” (an application programming interface) “is to analyze” (analyzes) “the obtained volume level information” (a verbal 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “volume level information” procedures of Dory et al. into the “volume” “threshold” “adjust[ment]” procedures of Kagoshima would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Kagoshima the ability to “identify” a “personal communication device” by virtue of implementing a “trigger phrase” “unique to a virtual assistant service” as disclosed in Dory et al. ¶ 0011.

Regarding claim 14, Kagoshima does not specifically disclose the computer system of claim 8, further comprising: 
accessing an observed behavior corpus; and
creating a new behavioral rule based on sensor data and interaction history within the observed behavior corpus.
Dory et al. do teach:

and
creating a new behavioral rule based on sensor data and interaction history within the observed behavior corpus (¶ 0023 sentence 1: “trigger phrase identification engine 104 may obtain the audio volume signature for the trigger phase as the result of a training operation” (based on history) “conducted” “that causes a storage” (creating in the corpus) “of the audio volume signature” (a new behavioral rule),  and this is done by according to ¶ 0013: “ the computing device” (via its “microphone” (Abstract)) “is to perform a trigger phrase training operation that includes the computing device receiving a user spoken phrase that is the trigger phrase” (i.e., using “microphone” (sensor) data)  ) .
For obviousness to combine Kagoshima and Dory et al. see claim 13.

Regarding claim 19, Kagoshima does not specifically disclose the computer program product of claim 15, wherein determining that the received verbal request does not comply with the behavioral rule further comprises:
analyzing the received verbal request using one or more connected application programming interfaces (APIs); and

Dory et al. do teach:
analyzing the received verbal request using one or more connected application programming interfaces (APIs); and detecting a keyword defined within the behavioral rule (¶ 0010 last sentence: “The computing device” (an application programming interface) “is to analyze” (analyzes) “the obtained volume level information” (a verbal request) “to determine that the volume level information is indicative of a spoken trigger phrase” (to detect whether or not a “trigger phrase” (keyword) is defined within a “volume level information” (a behavioral rule), since outside that “volume level information” it is not detected).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “volume level information” procedures of Dory et al. into the “volume” “threshold” “adjust[ment]” procedures of Kagoshima would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Kagoshima the ability to “identify” a “personal communication device” by virtue of implementing a “trigger phrase” “unique to a virtual assistant service” as disclosed in Dory et al. ¶ 0011.


accessing an observed behavior corpus; and
creating a new behavioral rule based on sensor data and interaction history within the observed behavior corpus.
Dory et al. do teach:
accessing an observed behavior corpus (¶ 0023 sentence 2: “trigger phrase identification engine 104 may obtain the audio volume signature for the trigger phrase from a memory” “e.g. accessing a stored database” (accessing a behavior corpus)); 
and
creating a new behavioral rule based on sensor data and interaction history within the observed behavior corpus (¶ 0023 sentence 1: “trigger phrase identification engine 104 may obtain the audio volume signature for the trigger phase as the result of a training operation” (based on history) “conducted” “that causes a storage” (creating in the corpus) “of the audio volume signature” (a new behavioral rule),  and this is done by according to ¶ 0013: “ the computing device” (via its “microphone” (Abstract)) “is to perform a trigger phrase training operation that includes the computing device receiving a user spoken phrase that is the trigger phrase” (i.e., using “microphone” (sensor) data)  ) .
For obviousness to combine Kagoshima and Dory et al. see claim 19.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
March 26th 2021.